Citation Nr: 0810497	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected mechanical low back pain, prior to August 3, 2007.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected mechanical low back pain, from August 
3, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of February 2005.  This 
matter was originally on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing in May 2004; a transcript 
is of record. 


FINDINGS OF FACT

1.  The competent medical evidence showed that prior to March 
10, 2006, the veteran had full range of motion of the 
thoracolumbar spine with 95 degrees of flexion, 35 degrees of 
extension, 40 degrees of lateral flexion bilaterally, and 35 
degrees of rotation bilaterally without pain. 

2.  The competent medical evidence failed to show that prior 
to March 10, 2006, the veteran's service-connected mechanical 
low back pain was characterized by tenderness or spasm on 
examination.

3.  Beginning March 10, 2006, the competent medical evidence 
showed that forward flexion of the thoracolumbar spine was 
limited to 20 degrees.  



CONCLUSIONS OF LAW

1.  Prior to March 10, 2006, the criteria for a compensable 
rating for service-connected mechanical low back pain have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2003), 
5237 (2007).  

2.  Beginning March 10, 2006, the criteria for a disability 
rating of 40 percent for service-connected mechanical low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  The notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in December 2001, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The veteran did not respond to 
this notice.  

The December 2001 letter did not include the criteria 
necessary to establish entitlement to an increased disability 
rating and did not include information pertaining to the 
establishment of an effective date.  Although the veteran has 
not been provided with fully compliant notice, the Board 
finds that any deficiencies have resulted in no prejudice and 
that a decision on the merits is appropriate at this time.  

The veteran has submitted numerous statements describing the 
severity of his disability and its affect on his employment 
and daily life.  For example, in a statement submitted with 
his substantive appeal in August 2003, the veteran explained 
that he should be awarded a 20 percent rating for his low 
back pain, which he described as constant and moderate.  The 
veteran also reported having spasms that debilitated his 
"walking and everyday activities."  The veteran described 
the pain associated with this disability and alleged 
difficulty sitting, standing, walking, and lying down.  Thus, 
the veteran demonstrated actual knowledge that he needed to 
show worsening or increase in severity of the disability and 
the effect that worsening had on his employment and daily 
life.  Such knowledge cures any timing or content defects of 
the notice as it pertains to the veteran's increased rating 
claim.  

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  When a claim for service connection is granted, 
and a disability rating and effective date assigned, the 
claim has been substantiated and the claimant has been 
provided meaningful opportunity to participate effectively in 
the processing of his or her claim.  Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007).  In such a case, prejudice is not 
presumed and the veteran must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  Id.  The veteran has not alleged, and the 
record did not reveal, prejudice from the absence of notice 
on the effective date element.  The Board will proceed with 
appellate review notwithstanding the notice deficiency.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and provided him with VA examinations in 
December 2002, March 2006, and August 2007.  The August 2007 
examination report is in full compliance with the Board's 
February 2005 remand.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

II.  Legal Criteria and Analysis

Presently, the veteran's service-connected mechanical low 
back pain is rated noncompensable prior to August 3, 2007, 
and as 20 percent disabling effective August 3, 2007.  The 
veteran is contesting these rating assignments.
 
As noted above, the veteran described the severity of his 
back disability in a statement submitted with his substantive 
appeal in August 2003.  In that statement, the veteran 
reported having severe spasms that debilitated his ability to 
walk and engage in everyday activities.  The veteran alleged 
having to go to the emergency room and to see chiropractors 
on numerous occasions because of the severe pain, which 
lasted two weeks or more.  The veteran alleged difficulty 
sitting, standing, walking, and lying down when such flare-
ups occurred.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).  

The veteran filed the service connection claim in November 
2001.  During the course of this appeal, the regulations 
controlling low back disabilities were amended twice.  First, 
the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Second, the rating criteria 
for all other spine disabilities were changed, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  The 
amended rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
all other spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The supplemental statement of the case, 
dated in December 2007, showed that the RO considered the 
veteran's low back disability under the old and the new 
rating criteria.  

        Prior to March 10, 2006

Upon reviewing the medical evidence, the Board finds that 
prior to March 10, 2006, the veteran's service-connected 
spine disability failed to meet the criteria for a 
compensable rating under either the old or the new criteria, 
but that as of March 10, 2006, the veteran's service-
connected spine disability met the criteria for a 40 percent 
rating under the new criteria.  

In evaluating the veteran's service-connected mechanical low 
back pain, the Board first considers the severity of the 
disability prior to March 10, 2006-the day the veteran 
underwent a VA fee basis examination-under both the old and 
the new criteria.  

The evidence relevant to the period prior to March 10, 2006 
included a VA examination report, dated in December 2002.  In 
the December 2002 VA examination report, Dr. T.W. noted that 
the veteran had full range of motion with 95 degrees of 
flexion, 35 degrees of extension, 40 degrees of lateral 
flexion bilaterally, and 35 degrees of rotation bilaterally 
without pain.  The veteran's combined range of motion of the 
thoracolumbar spine for VA rating purposes was 240 degrees.  
Dr. T.W. found no tenderness or spasms on examination.  Dr. 
T.W. diagnosed chronic intermittent lumbosacral sprain and 
described it as "minimally symptomatic."

The RO granted service connection in the June 2002 rating 
decision and assigned an initial noncompensable rating under 
the old Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  Under that Diagnostic Code, a 10 percent 
rating requires medical evidence of a lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.72, Diagnostic 
Code 5295 (2003).  Under the old criteria, a rating of 10 
percent may also be assigned for slight limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.72, Diagnostic Code 5292 
(2003).  The findings reported in the December 2002 VA 
examination report preclude compensable ratings under either 
Diagnostic Code 5295 or 5292 of the old criteria because 
neither characteristic pain on motion nor slight limitation 
of motion were shown.  Instead, the VA examiner reported 
range of motion to be normal and without pain. 

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289 for Residuals of vertebra fractures, complete boney 
fixation (ankylosis), and favorable and unfavorable ankylosis 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, and 5289 (2003).  None of these diagnostic codes 
applies here, however.  The medical evidence does not show 
that at any time prior to March 10, 2006, the veteran's spine 
was ankylosed or that his mechanical low back pain was 
characterized by residuals of a fracture.

The Board has considered the application of the criteria for 
intervertebral disc syndrome as in effect prior to September 
2002, for the period prior to March 10, 2006, but finds that 
those criteria do not apply.  The competent medical evidence 
is negative for a diagnosis of this disease and the veteran 
is not service-connected for it.  

The Board now considers the veteran's service-connected low 
back disability under the amended criteria for the period 
prior to March 10, 2006.  Under the new rating criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula), unless the veteran is 
service-connected for intervertebral disc syndrome.  In that 
case, the disability is evaluated under either the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  Under the General Rating 
Formula, a 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula (2007).  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2007).        

As noted, the veteran is not service-connected for 
intervertebral disc syndrome.  Consequently, the Board will 
consider only the General Rating Formula and not the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The General Rating Formula does not provide for a compensable 
rating prior to March 10, 2006.  For the period prior to 
March 10, 2006, the veteran had full range of motion with 95 
degrees of forward flexion and a combined range of motion of 
240 degrees.  These values do not satisfy the criteria for a 
10 percent rating requiring motion to be limited to no more 
than 85 degrees of flexion or combined range of motion to 
less than 235 degrees.  Id.  Moreover, the evidence was 
negative for spasm or tenderness.  Id.  

The Board has also considered a separate rating for 
neurologic abnormalities for the period prior to March 10, 
2006, but finds that no such rating is warranted here. 
The VA examination report of December 2002 was negative for 
any findings of neurological abnormalities.  Instead, all 
neurologic tests were reported to be normal and without 
evidence of radiculopathy.  There is no basis for a separate 
rating for neurologic abnormalities.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1) (2007).        

        Beginning March 10, 2006
        
The veteran underwent a fee basis VA examination on March 10, 
2006.  A review of that examination report revealed that the 
veteran met the amended criteria for a 40 percent rating at 
that time.  

Under the new criteria, a 40 percent rating requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  In the March 2006 VA examination report, C.B., 
Physician Assistant, Certified, stated that the veteran had 
"limited painful" range of motion of the thoracolumbar 
spine.  C.B. reported the following ranges of motion of the 
thoracolumbar spine: forward flexion zero to 20 degrees, 
extension zero to 30 degrees, left lateral flexion zero to 25 
degrees, right lateral flexion zero to 15 degrees, left 
lateral rotation zero to 25 degrees, and right lateral 
rotation zero to 10 degrees.  The veteran's combined range of 
motion for VA rating purposes was 135 degrees.  C.B. also 
reported that the veteran was unable to perform repetitive 
motion testing because of pain and stiffness.  C.B. also 
found tenderness in the paraspinal muscle groups and 
bilateral sacroiliac joints, and "extreme guarding" on 
examination.  C.B. provided no explanation or further 
discussion of these findings.  

C.B.'s report, while lacking extensive analysis or 
explanation, is facially valid.  C.B. indicated that he had 
reviewed the veteran's claims file.  C.B. also included many 
of the veteran's subjective complaints in his report, 
indicating that he conducted a thorough interview as part of 
the examination.  There is nothing in the report (or omitted 
from the report for that matter) to indicate that it is 
lacking credibility.  Thus, the Board finds that it is 
entitled to no less weight than any other evidence in the 
claims file.  As this report demonstrates flexion of the 
thoracolumbar spine to be limited to less than 30 degrees 
(i.e. to 20 degrees), the criteria for a 40 percent rating 
are met, effective March 10, 2006.  C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).     

In granting a 40 percent rating beginning March 10, 2006, the 
Board finds that the disability does not meet the criteria 
for the higher 50 percent rating under either the old or new 
criteria.  

The competent medical evidence for the period beginning March 
10, 2006 included the VA examination report of that date and 
another VA examination report, dated in August 2007, in 
addition to all evidence previously associated with the 
claims file.

Under the old criteria, only Diagnostic Codes 5285, 5286, 
5289, and 5293 provide for ratings in excess of 40 percent 
for disabilities of the lumbar spine.  Diagnostic Codes 5285, 
5286, and 5289 apply for residuals of vertebra fractures, 
complete boney fixation (ankylosis), and favorable and 
unfavorable ankylosis respectively.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, and 5289 (2002).  None of these 
diagnostic codes applies here because the medical evidence 
does not show that at any time during the course of this 
appeal the veteran's spine was ankylosed or that his 
mechanical low back pain was characterized by residuals of a 
fracture.  Diagnostic Code 5293 applies to intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  As explained above, a rating for this disability is 
inapplicable here.  

Under the new criteria, a 50 percent rating requires evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  The evidence, however, does not show that the 
thoracolumbar spine is ankylosed in an unfavorable position.  
To the contrary, the medical evidence is completely negative 
for ankylosis of any part of the spine.  

III.  Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected spine disability interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  An initial compensable rating for service-connected 
mechanical low back pain, prior to March 10, 2006, is denied.

2.  An initial rating of 40 percent for service-connected 
mechanical low back pain, from March 10, 2006, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


